Case: 21-50425     Document: 00516091681         Page: 1     Date Filed: 11/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 12, 2021
                                  No. 21-50425
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,


                                       versus

   Oscar Mauricio Berrios-Rios,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-536-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Oscar Mauricio Berrios-Rios appeals the sentence imposed following
   his guilty-plea conviction of illegal reentry into the United States, arguing
   only that the enhancement of his sentence pursuant to 8 U.S.C. § 1326(b)(2)



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50425      Document: 00516091681              Page: 2   Date Filed: 11/12/2021




                                        No. 21-50425


   is unconstitutional because the fact of a prior conviction must be charged and
   proved to a jury beyond a reasonable doubt. He acknowledges that this
   argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224
   (1998), but he wishes to preserve the issue for further review.             The
   Government has moved for summary affirmance or, in the alternative, for an
   extension of time to file a brief.
          Almendarez-Torres held that a prior conviction is not a fact that must
   be alleged in an indictment or found beyond a reasonable doubt by a jury for
   purposes of a statutory sentencing enhancement. 523 U.S. at 239-47. This
   court has concluded that subsequent Supreme Court decisions did not
   overrule Almendarez-Torres. See, e.g., United States v. Wallace, 759 F.3d 486,
   497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26
   (5th Cir. 2007). Accordingly, Berrios-Rios’s concession of foreclosure is
   correct, and summary judgment is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          The Government’s motion for summary affirmance is GRANTED,
   the Government’s alternative motion for an extension of time to file a brief is
   DENIED, and the district court’s judgment is AFFIRMED.




                                             2